                               1   The Cardoza Law Corporation
                                   Michael F. Cardoza, Esq. (SBN: 194065)
                               2
                                   Mike.Cardoza@cardozalawcorp.com
                               3   Lauren B. Veggian, Esq. (SBN 309929)
                                   Lauren.Veggian@cardozalawcorp.com
                               4   548 Market St. #80594
                                   San Francisco, CA 94104
                               5   Telephone: (415) 488-8041
                               6   Facsimile: (415) 651-9700
                                   Attorney for Plaintiff,
                               7   Michael Barry Taylor

                               8                          UNITED STATES DISTRICT COURT
                                                     FOR THE EASTERN DISTRICT OF CALIFORNIA
                               9
                                    MICHAEL BARRY TAYLOR;                   Case Number:
                              10
                                                  Plaintiff,                2:18-cv-00124-MCE-DB
                              11
THE CARDOZA LAW CORPORATION




                                                          v.                HON. JUDGE MORRISON C. ENGLAND,
                              12                                            JR.
    SAN FRANCISCO, CA 94104
     548 MARKET ST. #80594




                                    TRANS UNION, LLC, EXPERIAN
                              13    INFORMATION SOLUTIONS, INC.             STIPULATION OF DISMISSAL WITH
                                    and EQUIFAX INFORMATION                 PREJUDICE; ORDER
                              14    SERVICES, LLC;
                              15
                                                Defendants
                              16
                                   ///
                              17
                              18   ///

                              19   ///
                              20
                                   ///
                              21
                                   ///
                              22
                              23   ///

                              24   ///
                              25
                              26

                              27
                              28

                                   STIPULATION OF DISMISSAL WITH PREJUDICE; ORDER CASE NO: 2:18-CV-00124-MCE-DB
                               1
                               2          Plaintiff MICHAEL BARRY TAYLOR, and Defendant Equfax Information Services,
                               3   Inc., by and through their counsel of record, hereby request that the Court dismiss the

                               4   above-entitled matter in its entirety, with prejudice. Each party will bear its own costs and
                                   attorneys’ fees.
                               5
                               6   DATED: October 9, 2018              THE CARDOZA LAW CORPORATION

                               7                                              BY: /S/ LAUREN B.VEGGIAN
                                                                              MICHAEL F. CARDOZA, ESQ.
                               8                                              LAUREN B. VEGGIAN, ESQ.
                                                                              ATTORNEY FOR PLAINTIFF,
                               9                                              MICHAEL BARRY TAYLOR
                              10
                              11   DATED: October 9, 2018              NOKES & QUINN, APC
                              12                                           BY: /S/ THOMAS PATRICK QUINN, JR.
                                                                           THOMAS PATRICK QUINN, JR.
THE CARDOZA LAW CORPORATION




                              13                                           ATTORNEY FOR EQUIFAX INFORMATION SERVICES,
    SAN FRANCISCO, CA 94104
     548 MARKET ST. #80594




                                                                           INC.
                              14
                              15   ///

                              16   ///

                              17   ///

                              18
                              19
                              20
                              21
                              22
                              23
                              24

                              25
                              26
                              27

                              28

                                   STIPULATION OF DISMISSAL WITH PREJUDICE; ORDER CASE NO: 2:18-CV-00124-MCE-DBPage 2
                                   of 4
                               1
                                                                            ORDER
                               2
                                          Pursuant to the foregoing stipulation of the parties, the Court hereby
                               3
                                   DISMISSES the entire case with prejudice. The Clerk of the Court is directed to close
                               4
                                   this case.
                               5
                                          IT IS SO ORDERED.
                               6
                                   DATED: OCTOBER 15, 2018
                               7
                               8
                               9
                              10
                              11
                              12
THE CARDOZA LAW CORPORATION




                              13
    SAN FRANCISCO, CA 94104
     548 MARKET ST. #80594




                              14
                              15
                              16
                              17
                              18
                              19
                              20
                              21
                              22
                              23
                              24

                              25
                              26
                              27

                              28

                                   STIPULATION OF DISMISSAL WITH PREJUDICE; ORDER CASE NO: 2:18-CV-00124-MCE-DBPage 3
                                   of 4
                               1
                               2

                               3                       ATTESTATION AND CERTIFICATE OF SERVICE

                               4          I, Lauren B. Veggian, am the ECF user whose identification and password are
                                   being used to file this document and I hereby attest that all counsel whose electronic
                               5   signatures appear within it provided their authority and concurrence.
                               6
                                           I also hereby certify that on 10/11/2018, I electronically filed a true and correct copy
                               7   of the foregoing Stipulation for Dismissal with the Clerk of the Court for the United States
                                   District Court for the Eastern District Of California using the CM/ECF system. I also certify
                               8   that all participants in this case are registered CM/ECF users, and service will be
                                   accomplished by the CM/ECF system.
                               9
                              10                                               THE CARDOZA LAW CORPORATION
                                   DATED: October 11, 2018             BY: /S/ LAUREN B. VEGGIAN
                              11
                                                                               MICHAEL F. CARDOZA, ESQ.
                              12                                               LAUREN B. VEGGIAN, ESQ.
THE CARDOZA LAW CORPORATION




                                                                               ATTORNEYS FOR PLAINTIFF,
                              13                                               MICHAEL BARRY TAYLOR
    SAN FRANCISCO, CA 94104
     548 MARKET ST. #80594




                              14
                              15
                              16
                              17
                              18
                              19
                              20
                              21
                              22
                              23
                              24

                              25
                              26
                              27

                              28

                                   STIPULATION OF DISMISSAL WITH PREJUDICE; ORDER CASE NO: 2:18-CV-00124-MCE-DBPage 4
                                   of 4
